Citation Nr: 1817803	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-31 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joel M. Ban, Attorney


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1965 to May 1965 and from July 1973 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In the August 2015 substantive appeal, the Veteran requested a Board hearing by videoconference.  However, the Veteran's representative withdrew the hearing request in June 2017.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran is prevented from securing and following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this analysis, the Board notes it has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

A TDIU may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. § 4.16 (a).

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Facts and Analysis

The Veteran is service connected for degenerative disc disease (DDD) of the lumbar spine rated as 40 percent prior to March 8, 2017, 100 percent from March 8, 2017 to September 30, 2017, and 40 percent thereafter; radiculopathy of the left lower extremity, rated as 20 percent from September 19, 2013; gunshot wound, rated as 10 percent; tinnitus, rated as 10 percent; radiculopathy of the right lower extremity, rated as 10 percent from September 19, 2013; ventral hernia scar, rated as noncompensable; lateral mid abdomen scar, rated as noncompensable; ventral hernia repair, rated as noncompensable; bilateral hearing loss, rated as noncompensable; and status post laminectomy scar, rated as noncompensable.  Thus, the Veteran has at least a 70 percent rating overall from the date of the TDIU claim, September 19, 2013, with his back disability rated at least 40 percent, including a period of 100 percent for convalescence from March 8, 2017 to September 30, 2017.  As such, he has met the schedular requirement under 38 C.F.R. § 4.16 (a) since September 19, 2013.

As noted, the Veteran submitted his TDIU application in September 2013.  He indicated his back disability prevents him from working as he is prevented from flying and sitting more than one hour, and that he frequently has to lay down to relieve the pain.  Additionally, he noted he requires epidural steroid injections and daily pain medication, which are not conducive for full time work.  Similarly, the Veteran submitted an April 2014 statement in which he indicated he was employed until 2007, when his back disability prevented him from working full time.  He stated he could no longer travel by air which was a necessary condition of his employment as a management consultant/writer.  He indicated while he is still able to maintain marginal employment, he is not capable of substantially gainful employment.  He stated work as a senior executive in a public or private organization is no longer feasible and his back disability continues to deteriorate.

The Veteran was afforded a March 2013 VA examination for his service-connected back disability in which the examiner indicated his back disability impacts his ability to work.  He stated the Veteran could do only sedentary work, which would allow him to stand as needed for comfort.  He is limited to no lifting greater than 20 pounds, no twisting or bending at the waist beyond sitting, standing or walking, and requires handicapped access and restroom.

The Veteran was afforded an April 2014 VA examination in which the Veteran reported increasing spinal pain with radiculopathy to both lower extremities; paraspinal muscle spasms; decreased tolerance with standing or sitting; decreased stamina for walking; decreased range of motion in the spine; and decreased tolerance for lifting.  Upon examination, functional impairment was found, including less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight bearing.  The examiner noted intervertebral disc syndrome present and that the Veteran had an incapacitating episode during the previous 12 months.  The impact of the back disability on work included limited tolerance for activities.  The examiner indicated he has difficulty flexing forward or lifting more than 20 pounds, sitting limited to 30-60 minutes, walking limited to 15 minutes with a cane and difficulty climbing or descending stairs.  The examiner further noted the Veteran worked in management consulting which requires frequent travel.

An April 2015 VA opinion was submitted which indicated the Veteran has long standing chronic back pain related to osteoarthritis and spinal stenosis.  The examiner stated the Veteran's disability makes it difficult for him to do many activities of daily living, including putting socks and shoes on, sitting or standing for long periods of time, and causes difficulty with travel.  She noted osteoarthritis is a progressive disease and the degeneration process will likely make the spinal stenosis pain worsen further limiting his activates.

The Board notes the Veteran underwent an L2-L5 laminectomy procedure on March 8, 2017 and the RO awarded the Veteran a temporary rating of 100 percent from March 8, 2017 to September 30, 2017 based on the surgical procedure.  The Veteran was afforded a May 2017 VA back examination in which the examiner indicated the Veteran's back disability significantly limits the motion of his spine.  He stated the Veteran can tolerate sitting for only 30-60 minutes, standing for up to 5-10 minutes and walking for only 2-5 minutes.  He noted the Veteran has great difficulty climbing or descending stairs, his legs are weak, and he feels unstable with a high risk for additional falls.

A vocational assessment was submitted in May 2017 in which the examiner indicated he has trouble dressing himself and taking care of personal hygiene.  The Veteran reported that he relies heavily on his spouse for assistance.  He also has a chair and rails in his shower and has been given a hand-held grabbing device to pick up things that he would need to bend to pick up.  He further indicated difficulty sleeping due to his pain and when getting up in the morning, it takes him several minutes to adjust physically and change positions.  The examiner noted that based on the records and the Veteran's interview, the information is consistent with an individual who is unable to complete the demands of any level of work, including sedentary work.  The examiner concluded the Veteran is unable to secure and follow substantial gainful employment due to his service-connected disabilities and that this has been the case since 2007, when he last worked full time.  She indicated the Veteran is capable of working on a part time basis and in a work situation where he is able to control his environment and productivity level; however, his work capacity does not rise to the level of securing and following a substantially gainful occupation.

The Board finds that the evidence has reached a level of equipoise and the Veteran's service-connected disabilities, in particular his back disability, as likely as not preclude him from securing or following a substantially gainful occupation, since the date of claim.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that there are multiple VA examinations which support that the Veteran suffers severe back pain, has significant limitations and his activities of daily living are impacted.  Additionally, his back disability has been found to worsen during the appeal period, requiring a March 2017 back surgery.  While he continues to be able to perform marginal employment, including writing part time, he is not able to perform substantially gainful employment.

The medical evidence of record is consistent with the Veteran's contentions of worsening back symptoms.  The April 2014 VA examiner indicated the Veteran's activities were limited, including sitting only 30-60 minutes, walking limited to 15 minutes with a cane and difficulty climbing or descending stairs, which all prevent long air travel.  The April 2015 examiner similarly noted the Veteran has difficulty with activities of daily living, including putting on socks and shoes and sitting or standing for long periods of time.  Further, due to the nature of the back disability, she indicated, the degeneration process will make the spinal stenosis worse.  As indicated above, this degeneration led to the March 2017 L2-L5 laminectomy surgery.  The May 2017 vocational examiner determined the Veteran's service-connected disabilities prevent substantially gainful employment.  At best, she indicated, he is employable in limited, part time work.

The Board acknowledges that the Veteran has worked in sedentary jobs, including as a self-employed writer, and is capable of such employment.  However, the medical evidence of record supports that at best, he is capable of working in marginal employment and has severe pain and limitations based on his back disability.  Specifically, the May 2017 vocational examiner stated that the Veteran was unable to perform prolonged sitting required for sedentary work without having to change positions every 10 minutes.  Further, activities of daily living have become difficult for him.

Therefore, the Board finds that entitlement to a TDIU is warranted in this case.  Although the Veteran's back disability is currently rated at 40 percent, he also is service-connected for right and left lower extremity radiculopathy, associated with the back disability.  The Board finds the back disorder, bilateral lower extremity radiculopathy, along with his other service-connected disabilities prevent him from securing and maintaining substantially gainful employment.  As noted, his disabilities allow for at best marginal employment.  On this basis, the Board finds that the most probative evidence, after resolving all reasonable doubt in the Veteran's favor, establishes that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  Thus, entitlement to a TDIU is warranted.


ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


